Exhibit 10.33

EXECUTION COPY

AMENDMENT NO. 5

Dated as of June 30, 2015

to

CREDIT AGREEMENT

Dated as of June 23, 2011

THIS AMENDMENT NO. 5 (this “Amendment”) is made as of June 30, 2015 by and among
(i) Unisys Corporation (the “Borrower”), (ii) Unisys Holding Corporation, Unisys
NPL, Inc. and Unisys AP Investment Company I (each a “Guarantor” and,
collectively, the “Guarantors” and, collectively with the Borrower, the “Credit
Parties”), (iii) the undersigned Lenders and (iv) General Electric Capital
Corporation, as administrative agent (the “Agent”), under that certain Credit
Agreement dated as of June 23, 2011 by and among the Borrower, the other Credit
Parties, the Lenders and the Agent (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.

WHEREAS, the Credit Parties, the Lenders party hereto and the Agent have agreed
to amend the Credit Agreement on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Credit Parties,
the Lenders party hereto and the Agent hereby agree to enter into this
Amendment.

1. Amendment to the Credit Agreement. Effective as of the “Amendment No. 5
Effective Date” (as defined below) upon the satisfaction of the conditions
specified in Section 3 below, the parties hereto agree that the Credit Agreement
is hereby amended as follows:

(a) Section 5.5(a) (xviii) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(xviii) Indebtedness incurred pursuant to a Permitted Sales-Type Lease
Transaction; provided, that the principal amount of such Indebtedness
(determined based on the amount of such Indebtedness reflected on a balance
sheet prepared in accordance with GAAP) shall not exceed $150 million at any
time outstanding.”

(b) Exhibit B to Exhibit 4.2(b) of the Credit Agreement is hereby amended by
deleting the text “The amount of any charges and expenses deducted from net
income (or loss) above caused by or attributable to restructuring, severance,
relocation costs, consolidation and closing costs, integration costs, business
optimization costs, transition costs, signing, retention or completion bonuses
and curtailments or modifications to pension and post-retirement employee
benefit plans not to exceed $40,000,000 over any rolling twelve month period:”
and substituting the following text therefor:

“(A) The amount of any charges and expenses deducted from net income (or loss)
above caused by or attributable to restructuring, severance, relocation costs,
consolidation and



--------------------------------------------------------------------------------

closing costs, integration costs, business optimization costs, transition costs,
signing, retention or completion bonuses and curtailments or modifications to
pension and post-retirement employee benefit plans not to exceed $40,000,000
over any rolling twelve month period plus (B) for any period ending on or before
December 31, 2017, the amount of any other charges and expenses deducted from
net income (or loss) above caused by or attributable to restructuring,
severance, relocation costs, consolidation and closing costs, integration costs,
business optimization costs, transition costs, signing, retention or completion
bonuses and curtailments or modifications to pension and post-retirement
employee benefit plans, in each case, related to or arising in connection with
the Borrower’s cost reduction actions (as described or otherwise referenced in
the Borrower’s periodic reports on Form 10-Q and Form 10-K as filed with the
Securities and Exchange Commission (including without limitation the financial
statements contained therein and the notes thereto) for any period ending on or
after June 30, 2015), in an aggregate amount not to exceed $350,000,000 during
the term of this Agreement:”

2. Conditions of Effectiveness. This Amendment shall become effective on the
date first written above (the “Amendment No. 5 Effective Date”) upon the Agent’s
receipt of:

(a) counterparts of this Amendment duly executed by each Credit Party and the
Required Lenders; and

(b) payment in full, in immediately available funds, of the fee described in
that certain fee letter dated the date hereof, among the Borrower, the Agent and
GE Capital Markets, Inc.

3. Representations and Warranties of the Credit Parties. Each Credit Party
hereby represents and warrants as follows:

(a) This Amendment and the Credit Agreement (as amended hereby), as applicable,
constitute legal, valid and binding obligations of such Credit Party,
enforceable against such Credit Party in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent transfer or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing or
would reasonably be expected to result from the effectiveness of this Amendment
and (ii) each of the representations and warranties of such Credit Party set
forth in the Credit Agreement or any other Loan Document to which such Credit
Party is a party is true and correct in all material respects (without
duplication of any materiality qualifier contained therein), except to the
extent any such representation or warranty expressly relates to an earlier date
(in which event such representation or warranty was true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date).

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) The Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or the Lenders, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

 

2



--------------------------------------------------------------------------------

5. Consent and Reaffirmation. Without in any way establishing a course of
dealing by the Agent or any Lender, each of the undersigned Credit Parties
consents to the Amendment and reaffirms the terms and conditions of the Credit
Agreement and any other Loan Document executed by it and acknowledges and agrees
that such Credit Agreement and each and every such Loan Document executed by the
undersigned in connection with the Credit Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed.

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

UNISYS CORPORATION,

as the Borrower

By:  

/s/ Scott A. Battersby

Name:   Scott A. Battersby Title:   Vice President and Treasurer

UNISYS HOLDING CORPORATION,

as a Credit Party

By:  

/s/ John D. Bereschak

Name:   John D. Bereschak Title:   Vice President and Treasurer

UNISYS NPL, INC.,

as a Credit Party

By:  

/s/ John D. Bereschak

Name:   John D. Bereschak Title:   Vice President and Treasurer

UNISYS AP INVESTMENT COMPANY I,

as a Credit Party

By:  

/s/ John D. Bereschak

Name:   John D. Bereschak Title:   Vice President and Treasurer

 

Signature Page to Amendment No. 5 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and as a Lender By:  

/s/ Drew Vinca

Name:   Drew Vinca Title:   Duly Authorized Signatory

 

Signature Page to Amendment No. 5 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By  

/s/ Allister Chan

Name:   Allister Chan Title:   Vice President

 

Signature Page to Amendment No. 5 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Michael Henry

Name:   Michael Henry Title:   Authorized Signatory

 

Signature Page to Amendment No. 5 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ James W. Bravyak

Name:   James W. Bravyak Title:   Vice President

 

Signature Page to Amendment No. 5 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

CITIZENS BUSINESS CAPITAL, a division of CITIZENS ASSET FINANCE, INC., as a
Lender By:  

/s/ Kenneth Wales

Name:   Kenneth Wales Title:   Vice President

 

Signature Page to Amendment No. 5 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Christy Kuklinski

Name:   Christy Kuklinski Title:   Assistant Vice President

 

Signature Page to Amendment No. 5 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation